Citation Nr: 0021367	
Decision Date: 08/14/00    Archive Date: 08/23/00

DOCKET NO.  98-14 302A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a low back disability 
secondary to service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from December 1965 to November 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the VARO 
in Atlanta which denied service connection for residuals of 
back injury secondary to service-connected disability of the 
right knee.  

A review of the evidence of record discloses that by rating 
decision dated in December 1994, service connection for 
degenerative disc disease of the lumbar spine was denied on a 
direct basis.  The veteran was informed of the determination 
by communication dated in January 1995 and he did not file a 
timely appeal.  


FINDING OF FACT

The claim of entitlement to service connection for a low back 
disability secondary to service-connected right knee 
disability is not supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation.  


CONCLUSION OF LAW

The claim of entitlement to service connection for a low back 
disability secondary to service-connected disability of the 
right knee is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).  





REASONS AND BASES FOR FINDING AND CONCLUSION


The initial question which must be answered in this case is 
whether the veteran has presented a well-grounded claim for 
service connection for a low back disability secondary to 
service-connected right knee disability.  In this regard, the 
veteran has the "burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded."  In other words, the claim must be 
plausible and capable of substantiation.  See 38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

In order for a claim to be well grounded, there must be 
competent evidence of a current disability; of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); 
Caluza v. Brown, 7 Vet. App. 498 (1995).  In the absence of 
evidence of a well-grounded claim, there is no duty to assist 
the claimant in developing facts pertinent to his claim, and 
the claim must fail.  Morton v. West, 12 Vet. App. 477, 486 
(1999).

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  

A secondary service connection claim is well grounded only if 
there is medical evidence to connect the asserted secondary 
condition to the service-connected disability.  Wallin v. 
West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. 
App. 432 (1997); see Locher v. Brown, 9 Vet. App. 535, 538-39 
(1996) (citing Reiber v. Brown, 7 Vet. App. 513, 516-17 
(1995), for the proposition that lay evidence linking a fall 
to a service-connected weakened leg sufficed on that point as 
long as there was "medical evidence connecting a currently 
diagnosed back disability to the fall"); Jones (Wayne) v. 
Brown, 7 Vet. App. 134, 136-37 (1994) (lay testimony that one 
condition was caused by a service-connected condition was 
insufficient to well ground a claim).

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Sacks v. West, 
11 Vet. App. 314, 315 (1998).  Lay assertions of medical 
causation or diagnosis cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Id.

A review of the service medical records is without reference 
to complaints or abnormalities pertaining to the lumbar spine 
and it is not contended otherwise.  

The post service medical evidence reflects the veteran was 
seen by a private physician in March 1994 complaining of 
left-sided low back pain with radiation to the left lower 
extremity.  The onset of symptoms was described as 2 to 3 
months prior to examination, but notation was made of 
increased symptoms since helping lift a trailer at work in 
the past month.  It was believed that the veteran had a left-
sided lumbar disc herniation.  Magnetic resonance imaging 
done in April 1994 showed degenerative disc changes in the 
lower lumbar spine with findings consistent with a small disc 
herniation at the L3/L4 level to the left of the midline.  

Subsequent medical evidence includes a June 1996 report 
revealing he sustained knee trauma when he fell through a 
dock at a pond.  The impression was a knee laceration.  

Also of record is a July 1996 report of a visit to a private 
osteopath.  The veteran stated that he injured his right knee 
about 7 or 8 weeks previously while standing on 

a dock which reportedly collapsed.  The veteran stated that 
he had had some pain and catching in the knee prior to the 
episode, but the symptoms had significantly worsened after 
the twisting injury.  Current examination showed normal 
alignment of the knee and no ligamentous laxity.  The 
impression was probable degenerative lateral meniscal tear.

When the veteran was seen by the osteopath in August 1996, he 
stated that he continued to experience catching symptoms with 
giving way in his right knee since falling off a dock three 
months previously.  He stated he had had some pain 
intermittently in the knee prior to the injury, but the 
symptoms had significantly worsened following the twisting 
event.

In a September 1996 statement, the osteopath reported that 
the veteran underwent right knee arthroscopy in August 1996.  
No reference was made to back problems.

The veteran was accorded an examination for rating purposes 
by VA in October 1996.  Complaints included pain, stiffness, 
swelling and giving way of the knee.  Examination findings 
included "some" laxity of the medial collateral ligament.  
Motion was full.

The examination diagnoses were:  Status post right knee 
injury, recent arthroscopic surgery for probable meniscal 
tear; chronic progressive knee pain, currently experiencing 
edema and stiffness.

At the time of another rating examination accorded the 
veteran by VA in May 1997, he stated that he occasionally had 
to wear a brace and use a cane.  On current examination, no 
lateral instability of the knee was noted.  The diagnosis was 
moderate degenerative changes of the right knee.


A review of the record shows the veteran underwent a lumbar 
laminectomy in August 1997.  The discharge summary report 
reflects that the veteran complained of low back and lower 
extremity pain, numbness, and pain radiating down the left 
lower extremity over a several months' to a year period.  The 
pain was unrelieved with conservative therapy of rest, 
medication, and physical therapy.  

The veteran and his wife gave testimony at a hearing before a 
hearing officer at the RO in October 1998.  They testified 
regarding their recollections of the incident in June 1996 
when the veteran had his left leg give out on him and 
resulted in his falling into the water from a dock and 
hurting his back.  He stated his principal problems following 
the accident were with his knee.  As he convalesced from the 
knee surgery in August 1996, he began to have more problems 
with the back.  The veteran testified that he was trained as 
a medic in service and spent 4 to 6 months in Vietnam as a 
medic, but then messed his knee up and was returned to the 
United States.  

Received in 1998 were statements from the veteran's spouse 
and his daughter.  These statements were to the combined 
effect that, in June 1996, there was an incident when the 
veteran had his right knee give way while standing on a dock.  
The fall into the pond resulted in injuries to the right knee 
and the back.

Also of record are reports of VA outpatient visits dated in 
1990's and the report of a VA examination which was accorded 
the veteran in May 1999.  The examination was focused on the 
right knee and the diagnoses were status post twist injury to 
the right knee with instability and chronic pain and 
arthritis of the right knee.  

Analysis.

In order to establish a well-grounded claim, there must be 
evidence establishing a nexus between the current disability 
and the service-connected disability.  In this regard, the 
evidence of record does not reflect any  medical opinion 
indicating a relationship between the veteran's service-
connected right knee disability and his low back disability.  
The veteran and his representative essentially point to the 
June 1996 accident involving the right knee, but the 
undersigned notes that the record discloses the veteran had 
problems with his back in 1994, a time well before the fall 
from the dock occurred.  Regardless, there is no evidence 
establishing a nexus between the veteran's current low back 
disability and his service-connected right knee disability.  
The only evidence advanced to support a causal connection 
between the low back disability and the service-connected 
right knee disability consists of statements of the veteran, 
his wife and his daughter.  However, it has been held that as 
a lay person, a veteran lacks the capability to provide 
evidence that requires specialized knowledge, skill, 
experience, training or education.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Although the 
record reflects the veteran was a field medic for a period of 
time during service and therefore has some amount of medical 
knowledge, the record does not show that he has had any 
specialized training that would enable him to conclude that 
his back problems are directly attributable to his service-
connected right knee disability.  See Black v. Brown, 10 Vet. 
App. 279 (1997).  The record shows that since service, the 
veteran has been employed as a sawmill worker and in 
construction.  His contention that his back problems are due 
to his right knee disability does not provide the necessary 
medical determination of a nexus which is required to well 
ground the claim.  

The Board finds that the veteran has not met the initial 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that his claim is well 
grounded.  38 U.S.C.A. § 5107.  Hence, the benefit sought on 
appeal is denied.

Finally, as the foregoing explains the need for competent 
evidence of a low back disability which is causally related 
to the service-connected right knee disability, the Board 
views its discussion above to be sufficient to inform the 
veteran of the evidence necessary to complete an application 
for service connection for the claimed disability.  
Robinette v. Brown, 8 Vet. App. 69, 79 (1995).



ORDER

Entitlement to service connection for a low back disability 
secondary to service-connected right knee disability is 
denied.


		
NADINE W. BENJAMIN
Acting Member, Board of Veterans' Appeals

	



 

